Title: Arrest Warrant from a Secret Committee of the New York Provincial Congress, 21 June 1776
From: Secret Committee of the New York Provincial Congress
To: 



Sir
[New York, 21 June 1776]

Whereas David Matthews Esqr. stands charged with dangerous Designs and treasonable Conspiracies against the Rights and Liberties of the united Colonies of America We do in Pursuance of a certain Resolve of the Congress of the Colony of the twentieth of June Instant authorize and request you to cause the said David Matthews to be with all his Papers forthwith apprehended and secured and that Return be made to us of the Manner in which this Warrant shall be executed in Order that the same may be made known to the said Congress—Given under our Hands this twenty first Day of June 1776.

Phil. Livingston
John Jay
Gouvr Morris

